Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The examiner notes that the claims preclude composition which are polymerized as films.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, the claims should recite  - - comprises two or more reacted ethylenically polymerizable monomers that comprise i) one or more Te atoms and ii) one or more acid cleavable groups; --- as the ethylenically polymerizable groups are all reacted in the formation of the vinyl or (meth)acrylate polymer. (see the polymers at 0086] of the prepub). The preambles of claims 26 -30 would have to amended to refer back to these - - two or more reacted ethylenically polymerizable monomers - - .

	In claim 31, in lines 8-9 should recite  - - comprises one or more reacted ethylenically polymerizable monomers that comprise i) one or more Te atoms . -- as the ethylenically polymerizable groups are all reacted in the formation of the vinyl or (meth)acrylate polymer. (see the polymers at 0086] of the prepub).
In claim 35 at line 1, please replace “monomer”, please insert - - one or more reacted monomers- -
In claim 25, the claims should recite  - - one or more photoresist polymers that comprise two or more reacted ethylenically polymerizable monomers that comprise i) one or more Te atoms and ii) one or more acid cleavable groups; --- as the ethylenically polymerizable groups are all reacted in the formation of the vinyl or (meth)acrylate polymer. (see the polymers at 0086] of the prepub). The preambles of claims 37 would have to amended to refer back to these - - one or more polymers that comprise the two or more reacted ethylenically polymerizable monomers comprise one or more monomers selected - - .
	Claims 30, and 37 do not include a period at the end of the claim.
	In claim 31, at line 3, please replace “coatin”  with - - coating- - .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hirano 20170242338.
Hirano 20170242338 teaches polymer P-10, which includes a vinylnaphthalene repeating unit, a t-butylcyclohexylmethacrylate repeating unit, a 1-diethyl-2-methylpropylmethacrylate (acid labile) repeating unit and a Tellurium methacrylate repeating unit (page 73).  In example 10 of table 1, this polymer is combined with acid generator B-142, basic compound N-6, ands solvents, exposed with EUV and developed using TMAH (G-4) [0635] and rinsed.  These can be exposed with various wavelengths [0566]. Useful repeating units are disclosed [0063-0087].

    PNG
    media_image1.png
    196
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    216
    207
    media_image2.png
    Greyscale





Claims 25-29  are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. WO 2018117167 and Hatakeyama et al. 20060147836.
Naito et al. WO 2018117167 (US 20190243238 used in lieu of machine translation) teaches in examples 1-12 the combination of Te containing sulfonium salts 1 to 4 (wo at [0118-0125],  us at [0180-0186]) with acrylate based polymer resins A-1 to A-3 (WO at [0126-013], US at [0187-0189]) and a solvent (table 1 (WO page 44, US page 20)).  These are coated, exposed using an excimer laser, and developed in TMAH (WO at [0136], US at [0194]) and are demonstrated in table 2 as having better resolution, depth of focus and line edge roughness than the sulfonium salts without tellurium used in the comparative examples (WO at page 46, US at page 21).  This disclosure includes polymerizable onium salts 
    PNG
    media_image3.png
    145
    141
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    135
    136
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    151
    128
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    136
    108
    media_image6.png
    Greyscale



Hatakeyama et al. 20060147836 teaches that the polymeric PAG reduces acid diffusion, improves thermal stability, preservation stability and can improve line edge roughness and proximity bias [0032,0036-0038,0172]. The addition of a PAG as an acid amplifier in amounts 
	It would have been obvious to one skilled in the art to modify examples 1-12 of Naito et al. WO 2018117167 by attaching at least 80% of the PAG to the polymer backbone as taught by Hatakeyama et al. 20060147836 to increase the thermal stability, preservation stability, line edge roughness and proximity basis while maintaining a high contrast as taught by Hatakeyama et al. 20060147836. 
	Alternatively, it would have been obvious to modify examples 7,8 and 11 of Hatakeyama et al. 20060147836 by adding Te moieties to the sulfonium salt repeating units are taught by Naito et al. WO 2018117167  to improve resolution, depth of focus and line edge roughness as taught in table 2 of Naito et al. WO 2018117167. 

Claims 25-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano 20170242338, in view of Ikeno 5264246.
Ikeno 5264246 teaches that it is conventional to spin coat multiple layers of a resist to increase the thickness of a resist to compensate for an irregular surface (2/33-43). 
	It would have been obvious to one skilled in the art to modify the processes anticipated or rendered obvious by Hirano 20170242338 as discussed above by coating the resist multiple times when forming the coating on a surface with some irregularity/topography as this is established as conventional in the art by Ikeno 5264246. 

Claims 25-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. WO 2018117167 and Hatakeyama et al. 20060147836.
. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-17 of copending Application No.  16/204829 (20190163058). Although the claims at issue are not identical, they are not patentably distinct from each other because the Te compounds in each application are polymerized (see claim 6,7 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of copending Application No.  16/204960 (20190161509). Although the claims at issue are not identical, they are not patentably distinct from each other because the Te compounds in each application are polymerized (see claim 9,10 and 12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No.  16/205055 (20190163055). Although the claims at issue are not identical, they are not patentably distinct from each other because the Te compounds in each application are polymerized (see claim 6,7 and 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-17 of copending Application No.  16/204829 (20190163058) in view of Ikeno 5264246.
It would have been obvious to one skilled in the art to modify the processes of claims 1-7 and 9-17 of copending Application No.  16/204829 as discussed above by coating the resist multiple times when forming the coating on a surface with some irregularity/topography as this is established as conventional in the art by Ikeno 5264246. 
This is a provisional nonstatutory double patenting rejection.
Claims 25-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of copending Application No.  16/204960 (20190161509) in view of Ikeno 5264246.
It would have been obvious to one skilled in the art to modify the processes of claims 1-9 and 11-18 of copending Application No.  16/204960 (20190161509) as discussed above by coating the resist multiple times when forming the coating on a surface with some irregularity/topography as this is established as conventional in the art by Ikeno 5264246. 


Claims 25-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-12 of copending Application No.  16/205055 (20190163055) in view of Ikeno 5264246.
It would have been obvious to one skilled in the art to modify the processes of claims 1-8 and 10-12 of copending Application No.  16/205055 (20190163055) as discussed above by coating the resist multiple times when forming the coating on a surface with some irregularity/topography as this is established as conventional in the art by Ikeno 5264246. 
This is a provisional nonstatutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enomoto et al. 2018-199781 teaches the synthesis of compound B-5 (phenyl-4-vinylphenyl tellurium) 
    PNG
    media_image7.png
    190
    165
    media_image7.png
    Greyscale
[0206-0207], which is bounded by 
    PNG
    media_image8.png
    204
    148
    media_image8.png
    Greyscale
, where R1 is any one selected from the group consisting of a hydrogen atom ; a fluorine atom ; and an alkyl group having 1 to 6 carbon atoms, and may have a substituent and includes a fluoromethyl group, a difluoromethyl group, a trifluoromethyl group, a 2,2,2-trifluoroethyl ester group, a 1,1,2,2,2-pentafluoroethyl group, and the like [0016-0018], R2 can be the alkylene group may be any one selected from the group consisting of a linear, branched or cyclic alkylene group having 1 to 12 carbon atoms ; an arylene group having 6 to 14 carbon atoms ; and a 2 may have a substituent  and the methylene groups can be replaced by  -O-, -CO-, -COO-, -OCO-, -O-CO-O-, -NHCO-, -CONH-, -NH-CO-O-, -O-CO-NH-, -NH-, and -N(Rb) (straight chain in which Rb may have a substituent) [0019-0024], L1is not particularly limited as long as it can bond a polymer main chain and an anionic portion of the above onium salt structure via R 2 ; for example, a direct bond ; a carbonyloxy group ; a carbonylamino group ; a straight chain ; Branching or annular alkylene carbonyloxy group; a straight chain, branching, or an annular alkylene carbonylamino group; it is either which is chosen from the group which consists of arylene carbonyloxy group; and the arylene carbonylamino group;,  The amino group, the alkylene group and the arylene group in L 1 may have a substituent (hereinafter also referred to as "3 substituent"). the alkylene group may be any one selected from the group consisting of a linear, branched or cyclic alkylene group having 1 to 12 carbon atoms ; an arylene group having 6 to 14 carbon atoms ; and a heteroarylene group having 4 to 14 carbon atoms ; and the alkylene group, the arylene group and the heteroarylene group in R 2 may have a substituent. is any one selected from the group consisting of a hydrogen atom ; a fluorine atom ; and an alkyl group having 1 to 6 carbon atoms, and R 1 may have a substituent.is any one selected from the group consisting of a hydrogen atom ; a fluorine atom ; and an alkyl group having 1 to 6 carbon atoms, and R 1 may have a substituent. is not particularly limited as long as it can bond a polymer main chain and an anionic portion of the above onium salt structure via R 2 ; for example, a direct bond ; a carbonyloxy group ; a carbonylamino group ; a straight chain ; Branching or annular alkylene carbonyloxy group; a straight chain, branching, or an annular alkylene carbonylamino group; it is either which is chosen from the group which consists of arylene carbonyloxy group; and the arylene carbonylamino group;  The amino group, the alkylene group and the arylene group in L1 may have a substituent (hereinafter also referred to as "3 substituent") [0025-0026], R6 is the same as those listed for R5 which include linear, branched or cyclic alkyl groups having 1 to 12 carbon atoms which may have a substituent ; aryl groups having 6 to 14 carbon atoms which may have a substituent ; and heteroaryl groups having 4 to 14 carbon atoms which may have a substituent. When having a methylene group in R3-R5, at least one of the methylene groups may be substituted with the above 2 valent heteroatom-containing group [0032-0036,0043]. The repeating unit (A) is an onium salt which renders the composition photosensitive and repeating unit (B) is used to form a crosslinked structure upon exposure of the resist [0008]. The polymer repeating unit (C  ) are repeating units having acid dissociable/labile groups [0061-0068]. The polymer repeating unit (D) is a sensitizer (dye) [0069-0077]. Repeating units (E )  act as acid proliferation agents can also be used [0078-0084].  Other useful repeating units include those having a skeleton containing a ether group, a lactone skeleton, a sultone skeleton, a sulfolane skeleton, an ester group, a hydroxyl group, an epoxy group, a glycidyl group, an oxetanyl group, linear, branched or cyclic alkyl groups having 1 to 12 carbon atoms which may have a substituent ; aryl groups having 6 to 14 carbon atoms which may have a substituent ; and heteroaryl groups having 4 to 14 carbon atoms which may have a substituent. R 3 and R 4 may form a ring structure with a sulfonium cation or an iodonium cation to which they are bonded either directly or via any one selected from the group consisting of an oxygen atom, a sulfur atom and a methylene group. When having a methylene group in R 3 - R 5, at least one of the methylene groups may be substituted with the above 2 valent heteroatom-containing group
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 4, 2021